Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  ANDREA AUDISH, on behalf of herself and              :
  others similarly situated,                           :   No.
                                                       :
            Plaintiffs,                                :
                                                       :
  v.                                                   :   COMPLAINT – CLASS ACTION
                                                       :
  PRODIGY HEALTH GROUP LLC,                            :
                                                       :   JURY TRIAL DEMANDED
            Defendant.                                 :
                                                       :
                                                   /

        Plaintiff Andrea Audish, individually and on behalf of all others similarly situated,

 alleges on personal knowledge, investigation of her counsel, and on information and belief, as

 follows:


                                       NATURE OF ACTION

        1.         As the Supreme Court recently explained, “Americans passionately disagree

 about many things. But they are largely united in their disdain for robocalls. The Federal

 Government receives a staggering number of complaints about robocalls—3.7 million

 complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

 30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

 Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

 to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020

 U.S. LEXIS 3544, at *5 (July 6, 2020).

        2.         This case involves a campaign by Prodigy Health Group LLC (“Prodigy Health”)

 to market its services through automated telemarketing calls in plain violation of the Telephone
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 9




 Consumer Protection Act, 47 U.S.C. § 227, et seq. (hereinafter referred to as the “TCPA”),

 including to individuals, who like the Plaintiff, had listed their number on the National Do Not

 Call Registry.

         3.       The recipients of Prodigy Health’s illegal calls, which include Plaintiff and the

 proposed class, are entitled to damages under the TCPA and because the technology used by

 Prodigy Health makes calls en masse, the appropriate vehicle for their recovery is a class action

 lawsuit.

                                               PARTIES

         4.       Plaintiff Andrea Audish is, and at all times mentioned herein was, an individual

 citizen of Texas.

         5.       Defendant Prodigy Health is a Florida corporation headquartered in West Palm

 Beach, Florida, in this District.

                                     JURISDICTION AND VENUE

       6.         This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227 et seq.

       7.         This Court has general personal jurisdiction over Prodigy Health because the

company resides in this District.

       8.         Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) because the telephone

calls at issue were directed from this District and Defendant resides here.




                                                    2
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 9




                                     TCPA BACKGROUND

 The National Do Not Call Registry

           9.    The National Do Not Call Registry allows consumers to register their telephone

 numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

 See 47 C.F.R. § 64.1200(c)(2).

           10.   A listing on the Registry “must be honored indefinitely, or until the registration is

 cancelled by the consumer or the telephone number is removed by the database administrator.”

 Id.

           11.   The TCPA and implementing regulations prohibit the initiation of telephone

 solicitations to residential telephone subscribers to the Registry and provides a private right of

 action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

 47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                   FACTUAL ALLEGATIONS

           12.   Defendant Prodigy Health Center is a “person” as the term is defined by 47

 U.S.C. § 153(39).

           13.   Plaintiff Audish’s telephone number, 281-889-XXXX, is registered on the

 National Do Not Call Registry and had been for more than 31 days prior to the calls in this

 action.

           14.   Plaintiff Audish received calls promoting insurance services to her number 281-

 889-XXXX on May 24, 25, 26 and June 1, 2021.

           15.   Plaintiff Audish informed the caller on each call she answered, that she was not

 interested in their services.


                                                   3
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 9




         16.    The Plaintiff made this statement on at least May 24, 25, and 26, 2021 during the

 telemarketing calls.

         17.    On June 1, 2021 call, the Plaintiff engaged the telemarketer to confirm their

 identity.

         18.    During the telemarketing call, the Plaintiff was offered Prodigy’s insurance

 services.

         19.    During the June 1, 2021 call, the Plaintiff was provided with a license number of

 734231 by the caller.

         20.    That license is registered in Florida with the Defendant:



               License #:
               W374086
               Full Name:
               STORMONT, JOY
               Business Address:
               560 VILLAGE BLVD STE 340
               WEST PALM BEACH, FL 334091962
               Mailing Address:
               560 VILLAGE BLVD STE 340
               WEST PALM BEACH, FL 334091962
               Email:
               JOY@PRODIGYHEALTHGRP.COM
               Phone:
               (866) 377-8198
               County:
               Palm Beach
               NPN #:
               19057486


 See https://licenseesearch.fldfs.com/Licensee/1588188 (Last Visited September 8, 2021).




                                                 4
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 9




        21.     The Plaintiff received a call from the same Caller ID numbers, 806-491-0136 and

 806-491-0137, on May 24, 25 and 26, 2021.

        22.     The Defendant was engaged in en masse calling through use of this Caller ID

 number, as they utilized a Texas area code to contact the Plaintiff, a Texas resident, despite

 calling from Florida.

        23.     Plaintiff did not provide her prior express written consent to receive the

 telemarketing calls at issue and did not have a prior business relationship with Precision.

        24.     The calls were not necessitated by an emergency.

        25.     Plaintiff and all members of the Class, defined below, have been harmed by the

 acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

 in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

 also harmed by use of their telephone power and network bandwidth and the intrusion on their

 telephone that occupied it from receiving legitimate communications.


                               CLASS ACTION ALLEGATIONS

        26.     Plaintiff brings this action on behalf of herself and the following class (the

 “Class”) pursuant to Federal Rule of Civil Procedure 23.

        27.     Plaintiff proposes the following Class definition, subject to amendment as

 appropriate:

        Do Not Call Class: All persons within the United States: (1) to whose telephone number
        registered with the National Do Not Call Registry for at least thirty days at the time of
        each call (2) Defendant (or its agent) placed more than one telemarketing call within a
        12-month period (3) within the four years prior to the filing of the Complaint through the
        date of trial.




                                                  5
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 9




        28.     Plaintiff Audish is a member of and will fairly and adequately represent and

 protect the interests of this Class as she has no interests that conflict with any of the class

 members.

        29.     Excluded from the Class are counsel, the Defendant, and any entities in which the

 Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

 this action is assigned, and any member of such judge’s staff and immediate family.

        30.     Plaintiff and all members of the Class have been harmed by the acts of the

 Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

 charges for the calls, the use of their telephone power and network bandwidth, and the intrusion

 on their telephone that occupied it from receiving legitimate communications.

        31.     This Class Action Complaint seeks injunctive relief and money damages.

        32.     The Class’s members as defined above are identifiable through the Defendant’s

 dialer records, other phone records, and phone number databases.

        33.     Plaintiff does not know the exact number of members in the Class, but Plaintiff

 reasonably believes the Class’s members number, at minimum, in the hundreds.

        34.     The joinder of all members of the Class is impracticable due to the size and

 relatively modest value of each individual claim.

        35.     Additionally, the disposition of the claims in a class action will provide substantial

 benefit to the parties and the Court in avoiding a multiplicity of identical suits.

        36.     There are numerous questions of law and fact common to Plaintiff and to the

 proposed Class, including but not limited to the following:

                (a) whether Defendant made calls without first obtaining prior express written
                    consent to make the calls;

                                                    6
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 9




                 (b) whether Defendant systematically made telemarketing calls to telephone
                     numbers registered with the National Do Not Call Registry;

                 (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

                 (d) whether members of the Class are entitled to treble damages based on the
                     willfulness of Defendant’s conduct.

           37.   Further, Plaintiff will fairly and adequately represent and protect the interests of

 the Class. Plaintiff has no interests which are antagonistic to any member of the Class.

           38.   Plaintiff has retained counsel with substantial experience in prosecuting complex

 litigation and class actions, and especially TCPA class actions. Plaintiff and her counsel are

 committed to vigorously prosecuting this action on behalf of the other members of the Class and

 have the financial resources to do so.

           39.   Common questions of law and fact predominate over questions affecting only

 individual class members, and a class action is the superior method for fair and efficient

 adjudication of the controversy. The only individual question concerns identification of class

 members, which will be ascertainable from records maintained by Defendant and/or its agents.

           40.   The likelihood that individual members of the Class will prosecute separate actions

 is remote due to the time and expense necessary to prosecute an individual case.

                                  FIRST CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                      (47 U.S.C. 227(b)) on behalf of the Do Not Call Class

           41.   Plaintiff incorporates the allegations from paragraphs 1-40 as if fully set forth

 herein.

           42.   Defendant violated the TCPA and the Regulations by making, or having its agent

 make, two or more telemarketing calls within a 12-month period on Defendant’s behalf to

                                                   7
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 9




 Plaintiff and the members of the Class while those persons’ phone numbers were registered on

 the National Do Not Call Registry.

        43.     As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

 Class members are entitled to an award of up to $500 in statutory damages for each and every

 violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        44.     Plaintiff and Class members are also entitled to and do seek injunctive relief

 prohibiting the Defendant from advertising their goods or services, except for emergency

 purposes, to any number on the National Do Not Call Registry in the future.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

 following relief:

        A.      Injunctive relief prohibiting Defendant or its agents from calling telephone

 numbers registered with the National Do Not Call Registry advertising their goods or services,

 except for emergency purposes, in the future;

        B.      That the Court enter a judgment awarding Plaintiff and all class members

 statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

 willful violation;

        C.      An order certifying this action to be a proper class action pursuant to Federal Rule

 of Civil Procedure 23, establishing a class the Court deems appropriate, finding that Plaintiff is a

 proper representative of the class, and appointing the lawyers and law firms representing Plaintiff

 as counsel for the class; and

        D.      Such other relief as the Court deems just and proper.


                                                  8
Case 9:21-cv-81622-RAR Document 1 Entered on FLSD Docket 09/09/2021 Page 9 of 9




                                         JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                               Respectfully Submitted,

                                               Plaintiff Audish, individually and on behalf of
                                               those similarly situated individuals

 Dated: September 9, 2021                       /s/ Avi Kaufman
                                               Avi R. Kaufman (FL Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               Rachel E. Kaufman (FL Bar no. 87406)
                                               rachel@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Counsel for Plaintiff and the putative class




                                                  9
